Order filed September 15, 2016




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-16-00609-CV
                                      ____________

                         TRENTON GARRETT, Appellant

                                            V.

                       TRACY GRAHAM, ET AL, Appellees


              On Appeal from the County Civil Court at Law No. 1
                            Harris County, Texas
                       Trial Court Cause No. 1072042

                                        ORDER

       On August 5, 2016, appellant filed two “Appellants/Cross-Appellee’s
Opening Brief of Appellant Petition.” On August 23, 2016, appellant filed a third
brief. These briefs are not in compliance with the Texas Rules of Appellate
Procedure. The briefs fail generally to comply with the rules. See Tex. R. App. P.
38.1 (d), (f), (g), (h), (i), and (j). Specifically, we are unable to identify the nature of
either appellant’s arguments or the relief sought.
       Accordingly, we order appellant’s briefs filed August 5, 2016, and August 23,
2016, stricken. Appellant is ordered to file a single brief that complies with the Texas
Rules of Appellate Procedure within fourteen (14) days of the date of this order.
See Tex. R. App. P. 38.1(d), (f), (g), (h), (i), and (j).

       If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief, we
may dismiss the appeal for want of prosecution. If appellant fails to timely file a
brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                         PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.




                                             2